Title: To Benjamin Franklin from ——— Campo-de-Arbe, 5 February 1783
From: Campo-de-Arbe, ——
To: Franklin, Benjamin


Monsieur
paris 5 fevrier 1783
Le temoignage que je me rends au fond de mon Cœur, de n’avoir aucun reproche a me faire pandant le tems que j’ai eü L’honneur de vous appartenir, tant a l’egard de la probité, que de mon zéle a chercher en tout, les occasions de vous plaire, et de vous Servir utilement; me fait esperér, Monsieur, que vous voudrés bien m’honorer de vôtre protection pres des personnes de votre connaissance, et me permétre de vous Saluer;
Je prie M. de lamotte de vouloir bien me faire connaitre vos intentions, et dans tous les cas, quelque chose que vous determiniez pour moi, je me rendrois promptement a vos ordres.
J’ai lhonneur d’etre avec un profond respet Monsieur votre tres humble et tres obeisant Serviteur
CAMPO-DE-ARBE
 
Endorsed: Campo d’Arbe
